Title: From Alexander Hamilton to Robert Purviance, 12 September 1794
From: Hamilton, Alexander
To: Purviance, Robert


Treasury Department September 12th 1794
Sir,
The Congress of the United States, having at their last Session passed an Act entitled “An Act declaring the consent of Congress to an Act of the State of Maryland passed the 28th of December 1793 for the appointment of Health Officer.” And the Governor of Maryland having requested of me by his letter of the 28th of last Month, to direct the Officers of the Revenue at Baltimore, to afford their assistance towards accomplishing the object contemplated by the Act of the State of Maryland—I have therefore to request that you and the other Officers of the Customs at Baltimore will be pleased to cooperate with such person as may be appointed by the Governor, for the purpose, in effectuating as far as you legally can the execution of the said Act.
I am with consideration   Sir,   Your most obedient Servant
A Hamilton
Robert Purviance EsquireCollector of Baltimore
